Mr. Chief Justice Clarity delivered the opinion of the court: This is a claim for the payment of fees to the Secretary of State by the claimant corporation on the matter of franchise taxes amounting to $120.90. The Attorney General, coming into court, files a .consent to an award stating that the Attorney General’s office had investigated the facts in the case as they appear of record in the office of the Secretary of State and he represents to the court that from such investigation he finds the facts alleged in said claim and that the sum of $120.90 is now due the said claimant. It is therefore recommended by the court that said claimant be allowed the sum of $120.90.